COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NO. 02-11-00084-CV


AUDIE JAMES                                                        APPELLANT

                                       V.

PHH MORTGAGE CORPORATION                                            APPELLEE


                                   ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                   ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      On September 9 and October 12, 2011, we notified appellant that his brief

had not been filed as required by Texas Rule of Appellate Procedure 38.6(a).

See Tex. R. App. P. 38.6(a). We stated we could dismiss the appeal for want of

prosecution unless appellant or any party desiring to continue this appeal filed

with the court within ten days a response showing grounds for continuing the

appeal. See Tex. R. App. P. 42.3. We have not received any response.
      1
      See Tex. R. App. P. 47.4.
      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: November 23, 2011




                                    2